DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/17/2021 has been entered.  Claims 1-23 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 7, the limitation “a forward extending lip that engages the tracks” renders the claim indefinite in the Examiner’s position.  It is unclear how a single lip can engage multiple tracks which is what the claim requires currently.  Applicant’s invention includes multiple tracks (66, Fig. 1) which engage with multiple lips (198, Fig. 3) during vertical movement of the grip.  Therefore, Applicant’s claim language does not appear to agree with their disclosure.  It is suggested that the Applicant amend claim 7 to read “includes forward extending lips that engage the tracks” to overcome this issue. 
Re. Cl. 18, the limitation “a first clamping force in a first direction and a second direction different from the first direction” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 4, the retention member secures onto the post by moving in an oblique direction Y4.  Therefore, since the movement of the retention member is along a single direction (Y4), it is unclear what the Applicant means by a first direction and a second direction different from the first direction.  Applicant’s specification does mention that the clamping force has both a horizontal and vertical component to it due to is oblique angle of travel (see Paragraph 0026).  However, it is not abundantly clear if this is what the Applicant is intending to claim.  The Examiner requests clarification as to how they Applicant intends this limitation to be interpreted.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koh US 2007/0102607 (hereinafter Koh) in view of Petner US 2010/0263968 (hereinafter Petner).
Re. Cl. 1, Koh discloses: A support structure (Fig. 5 or 7) for supporting a display (see Fig. 5, via 72) comprising: a post (74, Fig. 3) extending along a longitudinal axis between a first end and a second end (top and bottom ends of 74, Fig. 3); an arm (60s and 71, Fig. 5) movably coupled to the post (see Fig. 3, via 10); a grip assembly (10, 11 and 13 in Fig. 2) for moveably coupling the arm to the post (see Fig. 3, by adjusting 13), the grip assembly including, a housing (10, Fig. 5), an actuator assembly (13, Fig. 2), a retention component (11, Fig. 2) movably positioned in the housing (see Fig. 2, by loosening or tightening 13).
Re. Cl. 8, Koh discloses: the arm includes a first arm rotatably coupled to the grip assembly (see left 60 rotatably coupled to grip 10 via 20/30), a second arm (other 60, Fig. 5) rotatably coupled to the first arm (see Fig. 5, via 30/40), and a mounting head (71, Fig. 5) rotatably coupled to the second arm (see Fig. 5, via 40/50 and 55).
Re. Cl. 9, Koh discloses: a second arm coupled to the post (see Fig. 7 other 60s).
Re. Cl. 11, Koh discloses: the post is configured to be coupled to a horizontal base (see Fig. 6, 74 is configured to be coupled to a base as shown)
Re. Cls. 1-2, Koh does not disclose a resilient member that biases the retention component to a first position, in which, the grip assembly is engaged to the post, wherein the retention component and resilient member are movable in the housing an (Fig. 5-6) which includes a grip assembly (Fig. 1) that secures to a post (50, Fig. 5-6) in various positions along the length of the post (see Fig. 5-6).  Re. Cl. 1, Petner discloses the grip assembly including a housing (2, Fig. 2), an actuator assembly (26, 28, 16 Fig. 1-4), a retention component (20, Fig. 2) movable positioned in the housing (see Fig. 3-4), a resilient member (32, Fig. 2-3) that biases the retention component to a first position (see Fig. 3) in which, the grip assembly is engaged to the post (see Fig. 3), wherein the retention component and resilient member are movable in the housing an oblique angle to the longitudinal axis of the post (see Fig. 3-4; due to the angle of 14/16, the retention component 20 and resilient member 32 move along that same oblique angle).  Re. Cl. 2, Petner discloses the actuator assembly includes a first actuator (28, Fig. 2) and a second actuator (26, Fig. 2). Re. Cl. 3, Petner discloses movement of the actuator assembly is configured to move the retention component to a second position, in which the grip assembly disengaged form the post (see Fig. 4, movement of the portion 28 downward, disengages the grip from the pole as shown).  Re. Cl. 4, Petner discloses the grip assembly is movable in an axial direction of the post (see Fig. 5-6).  Re. Cl. 5, Petner discloses the grip assembly includes a bearing surface (inside surface of 8, Fig. 3-4) that assists a user in moving the arm (see Fig. 3-6, the inner surface of 8 slides against the post and therefore guides relative movement between the two). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the grip assembly of Koh with the grip assembly of Petner since it has been held obvious to substitute one known element with another to achieve a predictable result.  In this instance, both the Koh and Petner grip assembles are known and replacing one for another would achieve the predictable result in enabling the user to set a desired position of the grip on the arm. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Petner as applied to claim1-5, 8-9 and 11 above, and further in view of Yu US 6209829 (hereinafter Yu).
Re. Cls. 6-7, the combination of Koh in view of Petner does not disclose the post includes a set of tracks and the grip assembly is movable within the tracks (Cl. 6) or the grip assembly includes a forward extending lip that engages the tracks (Cl. 7).  Yu discloses a telescoping stand (Fig. 1) which includes a grip assembly (321, Fig. 5) that secures onto a post (5, Fig. 5) in various positions of the post.  Re. Cl. 6-7, Yu discloses the post includes a track (51, Fig. 3 and 5) and the grip assembly is movable within the track (see Fig. 5, via 322 entering into 51); the grip assembly includes a forward extending lip (322, Fig. 5) that engages the track (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Koh in view of Petner device 
Re. Cls. 6-7, the combination of Koh, Petner and Yu does not disclose multiple lips and multiple tracks.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the tracks and lips of Yu since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Petner as applied to claims 1-5, 8-9 and 11 above, and in further view of Whitfield US 2019/0249402 (hereinafter Whitfield).
Re. Cl. 10, the combination of Koh in view of Petner does not discloses the gripper assembly includes a gripping pad having a higher coefficient of friction than the post.  Whitfield discloses a support structure (Fig. 1) which has a grip assembly (7, Fig. 1) with a brake pad (87, Fig. 5b, formed of rubber, EPDM or other high friction material) that secures onto a post (3, Fig. 2) that is made out of metal or stainless steel (Paragraph 0090, Lines 1-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the post and gripping assembly of Koh in view of Petner to have a gripping pad with a higher coefficient of friction than the post as disclosed by Whitfield since Whitfield states that such a modification provides a (Paragraph 0061, Lines 1-2).  Furthermore, the material (rubber or EPDM) would provide a scratch free engagement between the grip and the post. 
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Petner in view of Yu.
Re. Cl. 12, Koh discloses: A support structure (Fig. 5 or 7) comprising: a post (74, Fig. 3) extending along a longitudinal axis between a first end and a second end (top and bottom ends of 74, Fig. 3); an arm (60s and 71, Fig. 5) movably coupled to the post (see Fig. 3, via 10); a grip assembly (10, 11 and 13 in Fig. 2) for moveably coupling the arm to the post (see Fig. 3, by adjusting 13), the grip assembly including, a housing (10, Fig. 5), an actuator assembly (13, Fig. 2), a retention component (11, Fig. 2) movably positioned in the housing (see Fig. 2, by loosening or tightening 13).
Re. Cl. 16, Koh discloses: the arm includes a mounting head (72, Fig. 5) configured to mount a display to the arm (monitor, Paragraph 0024, Lines 15-16)/.
Re. Cl. 17, Koh discloses: the arm includes a first arm rotatably coupled to the grip assembly (see left 60 rotatably coupled to grip 10 via 20/30), a second arm (other 60, Fig. 5) rotatably coupled to the first arm (see Fig. 5, via 30/40), and a mounting head (71, Fig. 5) rotatably coupled to the second arm (see Fig. 5, via 40/50 and 55).
Re. Cls. 12-15, Koh does not disclose the post including a track; the housing with a forward extending lip positioned on the track of the post; a resilient member that biases the retention component to a first position, in which, the grip assembly is engaged to the post, wherein the retention component and resilient member are (Fig. 5-6) which includes a grip assembly (Fig. 1) that secures to a post (50, Fig. 5-6) in various positions along the length of the post (see Fig. 5-6).  Re. Cl. 12, Petner discloses the grip assembly including a housing (2, Fig. 2), an actuator assembly (26, 28, 16 Fig. 1-4), a retention component (20, Fig. 2) movable positioned in the housing (see Fig. 3-4), a resilient member (32, Fig. 2-3) that biases the retention component to a first position (see Fig. 3) in which, the grip assembly is engaged to the post (see Fig. 3), wherein the retention component and resilient member are movable in the housing an oblique angle to the longitudinal axis of the post (see Fig. 3-4; due to the angle of 14/16, the retention component 20 and resilient member 32 move along that same oblique angle).  Re. Cl. 13, Petner discloses the actuator assembly includes a first actuator (28, Fig. 2) and a second actuator (26, Fig. 2). Re. Cl. 14, Petner discloses movement of the actuator assembly is configured to move the retention component to a second position, in which the grip assembly disengaged form the post (see Fig. 4, movement of the portion 28 downward, disengages the grip from the pole as shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the grip assembly of Koh with the grip assembly of Petner since it has been held obvious to substitute one known element with KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. 12 and 15, the combination of Koh in view of Petner does not disclose the post including a track; the housing with a forward extending lip positioned on the track of the post (Cl. 12) or the forward lip is movable on the track when the retention component is in the second position (Cl. 15). Yu discloses a telescoping stand (Fig. 1) which includes a grip assembly (321, Fig. 5) that secures onto a post (5, Fig. 5) in various positions of the post.  Re. Cl. 12 and 15, Yu discloses the post includes a track (51, Fig. 3 and 5) and the grip assembly the grip assembly includes a forward extending lip (322, Fig. 5) that engages the track (see Fig. 5). Re. Cl. 15, Yu discloses the lip is movable within the track when the component (325 is in the second position, i.e. not tightened against 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Koh in view of Petner device to include the mating track and lip configuration of Yu to prevent any unwanted swiveling of the grip assembly relative to the post.  
Allowable Subject Matter
Claims 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Based on the interpretation cited above, it is the Examiner’s position that claim 18 defines over the prior art of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung US 2015/0342351, Eilmus US 2007/0245483, Lee US 7086631, and Yang US 8448270 disclose other known support structures which are particularly pertinent to Applicant’s invention and are presented for Applicant's consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632